Citation Nr: 0610540	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  96-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to service-connected 
residuals of a calcaneal stress fracture of the left foot.

2.  Entitlement to service connection for right ankle 
disability, to include degenerative joint disease, overuse 
synovitis, chronic instability with tendon 
dysfunction/laxity, and chronic ankle sprains, claimed as 
secondary to service-connected residuals of a calcaneal 
stress fracture of the left foot.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a calcaneal stress fracture of 
the left foot, currently evaluated as 20 percent disabling.

(The issue of entitlement to a certificate for clothing 
allowance under 38 C.F.R. § 3.810 is the subject of a 
separate Board action.)


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, C.C. and L.E.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

In a June 1970 rating decision, service connection was 
granted for residuals of a calcaneal stress fracture of the 
left foot; a noncompensable (zero percent) disability rating 
was assigned.  

In an April 1996 rating decision, a 10 percent disability 
rating for residuals of a calcaneal stress fracture of the 
left foot was granted, effective March 1, 1996.  The veteran 
filed a timely notice of disagreement (NOD) with the 
assignment of the 
10 percent disability rating.  The RO issued a statement of 
the case (SOC) in June 1996, and the veteran perfected his 
appeal by way of a substantive appeal (VA Form 9) received in 
July 1996.  In October 1996, the veteran, his spouse, C.C., 
and L.E. presented oral testimony before a hearing officer at 
a hearing held at the RO, a transcript of which has been 
associated with the veteran's claims file.

In a September 1996 rating decision, service connection was 
denied for a right foot condition as secondary to the 
service-connected left foot disability.  The veteran filed a 
timely NOD, and the RO issued a supplemental statement of the 
case (SSOC) in November 1997 addressing, among other things, 
the issue of service connection for a right foot condition.  
The Board in April 1998 accepted the former representative's 
statement filed in February 1998 as a timely substantive 
appeal and took jurisdiction over the issue.  In April 1998, 
the Board remanded the issues of service connection for a 
right foot disability and an increased rating for the left 
foot disability.

In a February 2002 SSOC, the RO granted a 20 percent 
disability rating for the service-connected left foot 
disability, effective January 6, 2000.  In a February 2002 
statement, the veteran's former representative asserted that 
a higher disability rating is warranted.  

In August 2002, the Board issued a decision denying service 
connection for a right foot disability and an increased 
rating for the left foot disability.  The veteran appealed 
the Board's August 2002 decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In June 2003, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated June 27, 
2003, granted the motion and vacated the Board's decision.  
This case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part part.



Clarification of issues on appeal

The record reflects that the RO and the Board have previously 
considered the issue of entitlement to service connection for 
a right foot disability to include a right ankle disability, 
and that they have considered this matter on direct and 
secondary bases.  The medical evidence of record reflects 
right ankle diagnoses of degenerative joint disease, overuse 
synovitis, chronic instability with tendon 
dysfunction/laxity, and chronic ankle sprains.  

As for the feet, there is a diagnosis of bilateral pes 
planus.  Furthermore, the veteran's current representative 
clearly raised the issue of direct service connection for 
bilateral pes planus in an August 2004 statement.  

Under these circumstances, the Board believes that the issues 
on appeal should be revised to reflect that the veteran is 
seeking service connection for a right ankle disability and 
also a bilateral foot disability.  Therefore, the issues are 
as stated on the title page.

Issues not on appeal

The record reflects the veteran has raised the issue of total 
disability rating based on individual unemployability (TDIU).  
A November 2005 deferred rating decision reveals that the 
TDIU claim is still pending.  That deferred rating decision 
also reflects that the veteran raised the issues of 
entitlement to service connection for a left ankle disability 
and a low back disability.  None of these issues has been 
adjudicated, and thus none are ripe for appellate review.  
These matters are referred to the RO for appropriate action.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

1.  Entitlement to service connection for bilateral pes 
planus.

The veteran's service medical records reflect that the 
veteran had third-degree pes planus on entrance into service 
and that in April 1966 the veteran was treated for sore feet 
due to marching.  Although the July 2005 VA examiner 
addressed the issue of in-service aggravation of bilateral 
pes planus, that examiner did not refer to the service 
medical records showing treatment for pes planus and, thus, 
it is unclear whether he actually reviewed them.  

Moreover, there is no medical nexus evidence regarding a 
relationship, if any, between the service-connected residuals 
of a calcaneal stress fracture of the left foot and the 
bilateral pes planus.  Under the circumstances here 
presented, the Board believes that a medical examination and 
opinion is necessary in order to answer the questions 
regarding the nature and etiology of the veteran's bilateral 
pes planus.
See  Charles v. Principi, 16 Vet. App. 370 (2002).  

2.  Entitlement to service connection for right ankle 
disability, to include degenerative joint disease, overuse 
synovitis, chronic instability with tendon 
dysfunction/laxity, and chronic ankle sprains, claimed as 
secondary to the service-connected residuals of a calcaneal 
stress fracture of the left foot.

A July 2005 VA examiner provided an opinion on the etiology 
of the right ankle disability, but did not explicitly address 
aggravation of the right ankle disability by the service-
connected residuals of a calcaneal stress fracture of the 
left foot.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) [additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a)].  Under the 
circumstances here presented, the Board believes that a 
medical examination and opinion is necessary in order to 
answer the questions remaining regarding the nature and 
etiology of the veteran's right ankle disability.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a calcaneal stress fracture of 
the left foot, currently evaluated as 20 percent disabling.

The Board finds that the current nature of the residuals of a 
calcaneal stress fracture of the left foot is not known, 
especially since the last VA examination that specifically 
addressed the left calcaneal was done in December 1996.  
Therefore, a current medical examination is necessary.

As to this issue, which involves the assignment of an 
increased rating of 20 percent during the course of this 
appeal, notice required pursuant to the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), specifically pertaining to effective dates, should be 
furnished to the veteran and his representative.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  Any VCAA notice required pursuant to 
Dingess, as to the increased rating 
issue, should be furnished. 

2.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected 
residuals of a calcaneal stress fracture.  
To the extent possible, the examiner 
should in particular identify those 
symptoms that are specifically 
attributable to the service-connected  
residuals of a calcaneal stress fracture 
of the left foot (as opposed to any left 
ankle disability).  If it is not possible 
to so distinguish, the examiner should so 
indicate.

The examiner should provide an opinion as 
to whether it is as least as likely as 
not that the veteran's bilateral pes 
planus was aggravated beyond its natural 
progression by any incident of service 
and whether it is as least as likely as 
not that the service-connected residuals 
of a calcaneal stress fracture of the 
left foot aggravated the bilateral pes 
planus.  The examiner should also provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
residuals of a calcaneal stress fracture 
of the left foot caused or aggravated the 
right ankle disability.  

The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims for service connection for 
bilateral pes planus and a right ankle 
disability, and an increased rating for 
residuals of a calcaneal stress fracture 
of the left foot.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

